— Judgment of foreclosure and sale affirmed, with costs. The learned trial court refused to find that the mortgage had been extended. The alleged six months’ extension claimed to have been arranged when the president of the Argus Realty Company paid the back interest due November 23,1912, was denied on behalf of plaintiff, and was inconsistent with the subsequent negotiations to extend this mortgage for the same six months’ period. The court below, upon conflicting testimony, having refused to find that at the beginning of this suit there was any valid agreement to extend the time of payment of the mortgage, its findings and refusals to find are sustained upon this appeal. Jenks, P. J., Thomas, Rich, Stapleton and Putnam, JJ., concurred.